UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6188



MARIO HOWARD LLOYD,

                                              Plaintiff - Appellant,


          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,


          and


HENRY LUSK, Food Administrator,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(CA-02-3291-2-27-AJ)


Submitted:   July 27, 2005                 Decided:   August 3, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario Howard Lloyd, Appellant Pro Se. Christie Newman, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Mario Howard Lloyd appeals the district court’s order

accepting the report and recommendation of the magistrate judge,

granting summary judgment to Defendants, and dismissing his claims

filed under the Federal Tort Claims Act and Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1982).               We

have    reviewed      the   record     and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Lloyd   v.   United    States,   No.    CA-02-3291-2-27-AJ     (D.S.C.    filed

Jan. 7, 2005 & entered Jan. 10, 2005).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED




                                       - 3 -